Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  July 29, 2011                                                                     Robert P. Young, Jr.,
                                                                                              Chief Justice

  143071                                                                            Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                    Stephen J. Markman
                                                                                    Diane M. Hathaway
                                                                                        Mary Beth Kelly
  In re DOUGLAS BROOKS SASAK                                                            Brian K. Zahra,
  _________________________________________                                                        Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                      SC: 143071
                                                         COA: 301696
                                                         Allegan CC Juvenile Division:
  DOUGLAS BROOKS SASAK,                                  09-045012-DL
             Respondent-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 31, 2011 and
  April 5, 2011 orders of the Court of Appeals is considered and, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of
  Appeals for consideration of the issues that the respondent raises in his appeal on the
  merits. The appeal of right shall proceed in the Court of Appeals as if timely filed on the
  date of this order, and the parties shall thereafter comply with all applicable filing
  requirements and deadlines.

        We do not retain jurisdiction.

        YOUNG, C.J., and MARKMAN, J., would grant leave to appeal.

        MARY BETH KELLY, J. (dissenting).

        I respectfully dissent from the order remanding this case to the Court of Appeals.

        Following a delinquency hearing in family court, on September 22, 2010, a jury
  convicted respondent, age 14, of CSC I and CSC II arising from an incident when he was
  age 12. On November 10, 2010, respondent moved for a new trial or to vacate his
  conviction. The circuit court denied respondent’s motion.
                                                                                                                2


       On December 17, 2010, respondent, represented by newly retained appellate
counsel, filed a claim of appeal as of right in the Court of Appeals. The Court of Appeals
dismissed the appeal for lack of jurisdiction. Specifically, the Court of Appeals held that
respondent failed to timely file the appeal under MCR 7.204(A)(1)(a), which provides
that an appeal as of right in a civil proceeding must be filed within 21 days from the time
the underlying order or judgment is entered.

       Respondent moved for reconsideration, and the Court of Appeals denied the
motion. The Court of Appeals held that, pursuant to MCL 712A.1(2),1 a juvenile
delinquency proceeding is not classified as criminal and therefore respondent was
required to comply with the 21-day deadline under MCR 7.204(A)(1)(a), as opposed to
the deadline under MCR 7.204(A)(2)(c), which provides that an appeal of right in a
criminal case must be brought within 42 days from the time the underlying order or
judgment is entered.

        Respondent seeks leave to appeal in this Court and, in my view, he raises a
constitutional issue that is jurisprudentially significant. Specifically, respondent argues
that under the Equal Protection Clause, he should be afforded an appeal of right under the
rules governing criminal appeals. Respondent maintains that there is no basis for treating
juveniles and adults convicted of the same crime differently with respect to appellate
jurisdiction. Whether the classification of juveniles and adults on the basis of age for
purposes of appellate jurisdiction is rationally related to a legitimate governmental
interest is an issue of first impression of which the Court of Appeals gave only the most
cursory treatment. Moreover, this issue is not likely to arise in the near future and
resolution of the issue could impact numerous juvenile delinquency proceedings. For
example, in 2010, there were 40,938 juvenile delinquency proceedings filed in this state’s
circuit courts.2 Appeals from the vast majority of these proceedings are rarely brought
before this Court, yet the appellate rules governing the proceedings have wide-ranging
impact. Therefore, I believe it is important that this Court address the legitimate
constitutional question presented by respondent and I respectfully dissent from the
majority’s decision otherwise.


1
  MCL 712A.1 governs juveniles and the family division of the circuit court and it
provides in pertinent part, “Except as otherwise provided, proceedings under this chapter
are not criminal proceedings.”
2
    Michigan Supreme Court Annual Report, 2010, p 41.



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2011                       _________________________________________
         y0726                                                                Clerk